DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8, 10-16, and 18-20 are objected to because of the following informalities: 
 Claims  2-8, 10-16, and 18-20, line 1, “A” should change to –The--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the tile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the tile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the tile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as obvious over Mitchell et al. (US 2014/0146303 A1).
Regarding claims 1, 9, and 17, Mitchell et al. disclose an unmanned aerial vehicle (136) comprising: a lidar system 104 that measures a first distance to a water surface (120); the lidar system 104 that that measures a second distance to a ground (124)(see Fig.1, paragraph [0048]); and a controller  (processor 443 in the timing electronics 440) that calculates a difference between the first distance and the second distance to measure a water depth at a point directly below the unmanned aerial vehicle (Figs.1, 3, paragraph [0048]: Accordingly, the relative depth of the water 116 can be determined, Fig.4: water depth, paragraphs [0073]-[0075]).  
Mitchell et al. disclose the claimed invention except a first sensor for measuring a first distance to a water surface and second sensor for measuring a second distance to a ground. Although Mitchell et al. is silent on the teaching of a first sensor for measuring a first distance to a water surface and second sensor for measuring a second distance to a ground, the examiner is of the position that the claimed function may be the same as those disclosed in Mitchell et al., since lidar system 104 provide measuring a first distance to a water surface (120) and measuring a second distance to a ground (124)(see Fig.1, paragraph [0048]) . It would have been obvious to one of ordinary skill at the time the invention was made to provide measuring water depth because the method processing of H Mitchell et al. is the same.
Regarding claims 2, 10, and 18, although Mitchell et al. is silent on the teaching the controller measures a water depth at a point immediately below the aircraft during a flight at a predetermined speed or higher. However, in consideration of the effect of the airflow generated by the drone rotors on the water surface, it is easy for those skilled in the art that the setting control section also has a fuselage speed measuring section that measures the distance to the water surface and the distance to the ground of a location located directly below the fuselage during flight of the fuselage at a speed above a prescribed speed.
Regarding claims 3, 11, and 19, although Mitchell et al. is silent on the teaching a tilt sensor; wherein the controller calibrates the measured distance based on the tilt of the unmanned aerial vehicle. However, the tilt sensor is configured to correct the measured distance according to the tilt of the airframe as is conventional in the art.
Regarding claims 4-5, 12-13, although Mitchell et al. is silent on the teaching the first sensor is an ultrasonic transceiver, wherein the ultrasonic transceiver uses a 100 kHz to 400 Khz frequency. However, a person skilled in the art can set the first sensor as an ultrasonic transceiver and the respective frequencies according to practical needs, which are selected by routine skill in the art.
Regarding claims 6 and 14, although Mitchell et al. is silent on the teaching a temperature sensor that calibrates a sonic speed in calculating the first distances. However, a person skilled in the art may set the control section further having a temperature sensor that adjusts the speed of sound value in the first distance measurement according to the air temperature measured by said temperature sensor, which is a conventional set-up in the art, according to actual needs.
Regarding claims 7 and 15, although Mitchell et al. is silent on the teaching the second sensor is an infrared transceiver or a microwave transceiver. However, one skilled in the art can set up the second sensor as an infrared transceiver or a microwave transceiver according to practical needs, selected as routine skill in the art.
Regarding claims 8 and 16, although Mitchell et al. is silent on the teaching a gyro sensor that measures the tilt of the vehicle to calibrate the measured distances. However, the gyro sensor is configured to correct the measured distance according to the tilt of the airframe measured by the gyro sensor, as is conventional in the art.
Regarding claim 20, although Mitchell et al. is silent on the teaching the first sensor is an ultrasonic transceiver and the second sensor is an infrared transceiver or a microwave transceiver. However, a person skilled in the art can set the first sensor as an ultrasonic transceiver, the second sensor as an infrared transceiver or a microwave transceiver according to practical needs, selected as routine skill in the art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862